Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         10-NOV-2020
                                                         01:40 PM
                                                         Dkt. 5 ODAC


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        CHRISTOPHER D. EATON,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-01074)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
     Circuit Judge Watanabe, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on September 29, 2020, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, November 10, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Kathleen N.A. Watanabe